DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: June 30, 2022.
Claims 1 and 3-22 are currently pending.  Claims 1, 3 and 13 have been amended.  Claim 2 has been canceled.  Claims 16-22 are new.

Response to Arguments
Title
Applicant’s arguments, see REMARKS page 13, with respect to the objection of the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 

Rejections – 35 U.S.C. § 103
Applicant’s arguments, see REMARKS pages 14-15, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, this claim has been amended to include limitations from canceled dependent claim 2, which were indicated as allowable subject matter in the previous Office Action mailed May 17, 2022.
Claims 4, 13-15 and 17 are allowed for depending on claim 1.
Regarding independent claim 3, which was a dependent claim that was indicated as allowable subject matter in the previous Office Action, mailed May 17, 2022, has been amended to be rewritten in independent form with all the limitations of the base claim (which is independent claim 1) and any intervening claims (no intervening claims).
Claims 16 and 18-20 are allowed for depending on claim 3.
	Regarding independent claim 5, this claim was indicated as allowable subject matter in the previous Office Action mailed on May 17, 2022.
Claims 6-12 and 21-22 are allowed for depending on claim 5.

The closest references are found based on the updated search:
a)  Shimauchi et al. discloses “Magnetic detection device and on-vehicle rotation detection device equipped with the same” (see 2015/0115941)
b)  Friedrich et al. discloses “Systems and methods for providing signal encoding representative of a signature region in a target” (see 2014/0375312)
c)  Lim et al. discloses “Magnetic field sensors and output signal formats with functional safety for a magnetic field sensor” (see 2019/0353677)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1 and 3-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867